DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 11/07/2022 is acknowledged.

Claim Status
	Claims 1-7 are currently pending for examination.
	Claims 8-20 are withdrawn from examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over White (Pub. No.: US 2013/0281871 A1) in view of Choudhary (Pub. No.: US 2014/0337451 A1).
 	
 	Regarding claim 1, White teaches a method for managing information, comprising: 
 	receiving proximity information for a plurality of user devices (Fig. 3 step 305, para [0048], “FIG. 3 depicts one embodiment of a respiratory health status classification method 300. At step 305, a classification system receives time-series positional data of individual animals. The classification system may monitor and collect time-series positional data of individual animals.” and para [0058], “The social variable module 415 uses the positional data 305 of individual animals to determine the distance between each animal in the housing area”); 
 	projecting the proximity information into a lower dimensional space (time-series of the position data is considered as a lower dimensional matrix); 
 	comparing distance values of the user devices that correspond to the proximity information (para [0058], “The social variable module 415 uses the positional data 305 of individual animals to determine the distance between each animal in the housing area and creates a social variable describing the average distance of the closest animal. The social variable module 415 calculates isolation and social indices for each individual animal in the housing area based on the distance between the individual animal and the remaining animals in the housing area. The social variable module 415 determines the distance to the closest animal and the number of animals within a set distance to calculate the isolation and social indices.”); and 
 	generating a loneliness decision for a user of at least one of the user devices (para [0059]-[0061], the behavioral trend engine 400 generates isolation and social indices of the individual animal).
	White teaches the behavioral trend engine calculates isolation and social indices of each animal but fails to expressly teach ranking the user devices based on results of the comparison; and generating a loneliness decision for a user of at least one of the user devices.
	However, in the same field of activity monitoring system, Choudhary teaches the system ranks the activity level of the user within a group. See para [0098], “In this manner, the listing of members from the social graph of the user also functions as a leaderboard, displaying a ranked ordering of users based on values for an activity metric for each of the users.”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify white’s behavioral trend engine to rank each animal based on the isolation and social indices and the animal ranked the highest as being the loneliness to allow the caretakers to respond to the animal that needs the most help.

Regarding claim 2, White in the combination teaches the method of claim 1, wherein: 
the proximity information includes at least set of pair-wise distances values, and 
the pair-wise distances indicate distance estimated between a first user device of the plurality of user devices and remaining ones of the user devices of the plurality of user devices, respectively (para [0058], “The social variable module 415 uses the positional data 305 of individual animals to determine the distance between each animal in the housing area and creates a social variable describing the average distance of the closest animal. The social variable module 415 calculates isolation and social indices for each individual animal in the housing area based on the distance between the individual animal and the remaining animals in the housing area. The social variable module 415 determines the distance to the closest animal and the number of animals within a set distance to calculate the isolation and social indices.”).  

Regarding claim 3, White in the combination teaches the method of claim 2, wherein the distance-pair values are based on received radio frequency (RF) power (para [0049], “The real-time location monitoring system utilizes radio frequency tags placed on individual animals to wirelessly transmit ultrawideband pulses to receivers mounted at multiple locations around the perimeter of a housing area.”).  

Regarding claim 4, White in the combination teaches the method of claim 1, wherein ranking the user devices includes: 
assigning scores to the user devices based on results of the comparison (isolation and social indices), wherein each of the scores provides an indication of a social interaction pattern of a user of a corresponding one of the user devices in a monitoring area during a monitoring period (para [0057], “Social variables include variables describing social interactions between individual animals and other animals. Social interactions include the proximity of an individual animal to other animals within a defined area and the amount of time an individual animal spends within a certain proximity to other animals.”).  

Regarding claim 5, White in the combination teaches the method of claim 4, wherein generating the loneliness decision includes: applying a threshold to the scores of the user devices, and determining that the user of at least one user device is at risk for loneliness based on the applied threshold (para [0085], “The classification system classifies an animal, such as a calf, as sick if the animal was classified as sick for greater than a predetermined percentage, such as 60 percent, of the classification time period, or seven of twelve hours in the example illustrated in FIG. 12.”).  

Regarding claim 7, White in the combination teaches the method of claim 1, further comprising: generating a notification indicating that the user of the at least one user device requires assistance to increase social interaction or requires a medical health evaluation (Fig. 13, shows a report of the animals’ health based on the isolation and social indices).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mishra (Pub. No.: US 2015/0172855 A1) teaches a social proximity system configured to generate notification based on social proximity. 

Larson (Pub. No.: US 2014/0095618 A1) teaches a social interaction device configured to track the user’s interaction with other users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685